UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53560 OCTAGON 88 RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 26-2793743 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 19 Briar Hollow Lane, Suite 263, Houston, TX 77027 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 552-9800 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 Par Value (Title of class) Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities ActYes [ ]No [X ] Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes [ ]No [X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act)[X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$66,000. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 38,642,000 common shares issued and outstanding as of September 22, 2009. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). 2 TABLE OF CONTENTS Page PART I Item 1.Business 4 Item 1A.Risk Factors 5 Item 2.Properties 5 Item 3.Legal Proceedings 7 Item 4.Submission of Matters to a Vote of Security Holders 7 PART II Item 5.Market For Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 7 Item 6.Selected Financial Data 9 Item 7.Management’s Discussions and Analysis of Financial Condition andResults of Operations 9 Item7A.Quantative and Qualitative Disclosures About Market Risk 14 Item 8.Financial Statements and Supplementary Data 14 Item 9.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 15 Item 9A. Controls and Procedures 15 Item 9B. Other Information 16 PART III Item 10. Directors, Executive Officers and Corporate Governance 16 Item 11. Executive Compensation 17 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related StockholderMatters 19 Item 13. Certain Relationships and Related Transactions and Director Independence 20 Item 14. Principal Accounting Fees and Services 20 PART IV Item 15. Exhibits, Financial Statement Schedules 20 Signatures 21 3 PART I Item 1.Description Of Business General Overview We were incorporated on June 9, 2008, in the State of Nevada.We are a natural resource exploration company and anticipate acquiring, exploring, and if warranted and feasible, developing natural resource assets.We filed a Form S-1 with the U.S. Securities and Exchange Commission, which became effective on September 24, 2008.Between September 29, 2008 and October 9, 2008, we sold 6,600,000 shares of common stock at $0.01 per share for cash, for a total of $66,000.We have begun our business operations by acquiring the right to earn a 50% working interest in an Alberta, Canada petroleum and natural gas lease.Our planned work program is to carry out exploration work on this lease in order to ascertain whether it possesses hydrocarbon reserves in commercial quantities.We have budgeted a total of up to $45,000 from funds raised under our stock offering for lease costs and oil and gas exploration.We plan to use the funds raised to undertake work on the leases in an attempt to definitively delineate the aerial extent of the anomalies so that we can make an information determination of the exploration process going forward to ascertain whether the lease possesses hydrocarbon reserves in commercial quantities.There can be no assurance that our lease contains a commercially viable hydrocarbon reserve until appropriate exploratory work is completed and an evaluation based on that work concludes further work programs are justified.We have been advised by our potential operator, Unitech, that the expected production rates from our prospect are not economic at current natural gas prices and that we should postpone any activities until such time as the natural gas prices rise to a level that would make the expected production rates economic.Should this non-economic scenario continue, we may expend funds we have raised for exploration on general corporate purposes and may not have sufficient funds to pursue our planned exploration activities without raising other funds from the issuance of debt and/or equity.The can be no assurance that we will be able to raise additional funds. Should we determine not to undertake further work on the lease we will seek other exploration and development prospects in the Province of Alberta, Canada or other business opportunities that may be outside of our current plan of operations. We are an exploration stage company.We currently have no revenue and no significant assets except that relating to the Lease Agreement as set forth below.We have never declared bankruptcy, have never been in receivership, and have never been involved in any legal action or proceedings.Since becoming incorporated, we have not made any significant purchase or sale of assets, except for the acquisition of the right to earn a 50% working interest in an oil and gas prospect nor have we been involved in any mergers, acquisitions or consolidations. During the year ended June 30, 2009, worldwide financial markets experienced severe turmoil.Many stock markets suffered significant declines in values, unemployment increased in many places, and reported corporate profits declined.In addition, world oil and gas prices declined dramatically, and energy consumption declined as well.As a result of this financial upheaval, which was widely chronicled, governments around the world took extreme measures in an attempt to stabilize markets.At this time, it is unclear whether the measures will be successful, or how long the financial downturn will continue.Therefore, our ability to raise additional capital has been diminished.While we are optimistic that conditions will improve in the near term, there can be no assurance that will occur. We have elected to delay our planned exploration in anticipation of lower costs and lower commodity prices. We continue to seek acquisitions of oil and gas properties where management believes further exploitation and development opportunities exist.We plan to pursue both oil and natural gas prospects.In selecting exploration, exploitation and development prospects, our management will choose those that offer an appropriate combination of risk and economic reward, recognizing that all drilling involves substantial risk and that a high degree of competition exists for prospects.We do not intend to purchase other oil and gas companies, but rather identify oil and gas projects that other companies have made available on the open market.No assurance can be given that drilling will prove successful in establishing commercially recoverable reserves. 4 We currently hold, as our sole asset, the right to earn a 50% working interest in an Alberta, Canada Petroleum and Natural Gas Lease Number 050606526, (the “Lease”) which Lease comprises approximately 640 acres of land with petroleum and natural gas exploitation rights from the surface to the base of the Viking formation, which base is approximately 5000 feet below the surface of the Lease. Unless hydrocarbon is produced from the Lease on or before June 14, 2011, the Lease may expire, in which case we would have no further claim on the Lease. The Lease is located in central Alberta, Canada, at section 14, Township 58, Range 13, W5 which is approximately 130 miles northwest of Edmonton, Alberta in the area known as “Goodwin”. We agreed to pay a non-affiliated Canadian public company (the (“Farmor”)$15,000 toward our 50% working interest in the Lease. Prior to our stock offering we paid $5,000 toward this cost.We paid the remaining $10,000 on October 27, 2008 from the proceeds of our offering.In order to earn our 50% working interest we must also expend a total of $30,000 in exploration costs on or before June 14, 2010.In the event that our planned work program indicates that a drilling or re-completion is warranted, it is anticipated that the Farmor will be the operator. The Farmor purchased a 100% working interest in the Lease at an Alberta Government auction on June 14, 2006 for the sum of Cdn$30,494.00. The Lease is for 5 years and expires on June 14, 2011 unless continued by the production of hydrocarbons, in which case the Lease will be continued until the Lease is abandoned. Our valuation of the Lease and our decision to proceed further toward exploitation was based on information in the public domain. We acquired our right to earn our 50% working interest from the Farmor, through arms-length negotiation, on June 10, 2008. There is an abandoned wellbore on the Lease which wellbore was abandoned on November 19, 1985 and which was drilled by a company unaffiliated with either our Company or the Farmor. That company drilled and abandoned the well and the exploitation rights subsequently reverted back to the Alberta government. The well logs that were run on the well indicate multiple anomalies that may indicate the presence of hydrocarbon in what is known as the Belly River formation. There were also Drill Stem Tests performed on one Belly River anomaly at approx. 2050 feet drill depth that produced at a rate of approximately 127,000 cubic feet per day of natural gas.A Drill Stem Test isolates a specific downhole interval in order to determine what, if anything, can be recovered or produced from that specific downhole depth interval. The Farmor has performed initial geological analysis to try to determine the aerial extent of the anomalies but the results have been inconclusive. We plan to do additional work to more definitively delineate the aerial extent of the anomalies so that we can make a more informed determination of the exploration process going forward. No commercially viable reserves may exist on our Lease. Our plan of operations is to carry out exploration work on this Lease in order to ascertain whether it possesses hydrocarbon reserves in commercial quantities. We can provide no assurance to investors that our Lease contains a commercially viable hydrocarbon reserve until appropriate exploratory work is done and an evaluation based on that work concludes further work programs are justified. As of the date of this Prospectus, we are not in possession of any more recent data on the Lease. Further, we are not in possession of sufficient data to provide reliable estimates on the quantity, if any, of the potential hydrocarbon reserves which may exist on the Lease. At the time of this Prospectus, we have no known reserves on our Lease. Item 1A. Risk Factors The Company is a smaller reporting company and is not required to provide this information. Item 2. Properties. We currently hold, as our sole asset, the right to earn a 50% working interest in an Alberta, Canada Petroleum and Natural Gas Lease Number 050606526, (the “Lease”) which Lease comprises approximately 640 acres of land with petroleum and natural gas exploitation rights from the surface to the base of the Viking formation, which base is approximately 5000 feet below the surface of the Lease. Unless hydrocarbon is produced from the Lease on or before June 14, 2011, the Lease may expire, in which case we would have no further claim on the Lease. The Lease is located in central Alberta, Canada, at section 14, Township 58, Range 13, W5 which is approximately 130 miles northwest of Edmonton, Alberta in the area known as “Goodwin”. We agreed to pay a non-affiliated Canadian public company (the (“Farmor”)$15,000 toward our 50% working interest in the Lease. Prior to our stock offering we paid $5,000 toward this cost.We paid the remaining $10,000 on October 27, 2008 from the proceeds of our offering.In order to earn our 50% working interest we must also expend a total of $30,000 in exploration costs on or before June 14, 2010.In the event that our planned work program indicates that a drilling or re-completion is warranted, it is anticipated that the Farmor will be the operator.
